Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

	Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim 1 is rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e., a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  Claims 1 is directed to a natural product (i.e., a law of nature/a natural phenomenon).   The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception – i.e., as drafted, the claims read upon a product of nature (i.e., a law of nature/a natural phenomenon) for the following reasons:   
Claims 1 is drawn to a composition (for the intended use as a dietary supplement composition) formed entirely from natural ingredients  - as claimed merely requiring components which are extractable (obtained from) from the natural materials themselves, not limited by any method of extraction; and for example as disclosed on pages 6 (at lines 9+), 10 (at lines 5+, and page 11 at lines 1+), and page 12 (at lines 1+) the extract Devil’s claw, Aronia, and A. gigas extracts can be the respective iridoid, anthocyanin, and coumarin natural components obtained therefrom. The claimed composition is not markedly different from its/their naturally-occurring counterpart(s) because there is no indication that the composition has any characteristics or properties that are different from the naturally-occurring counterpart(s) (including the natural compounds found therein).  The cited claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because the claims do not recite any additional elements. 
Furthermore, the claims do not integrate the composition into a distinguishing practical application (for example, do not broadly or specifically recite dosage form(s) and the therapeutically-effective amounts of the material, or specific amounts and proportions of the component materials commensurate with a showing of a functional transformation and therefore remain inclusive of the mere collection of the natural or component materials themselves and the natural properties intrinsic thereto). 
Please note that the disclosure provide a 6-part composition consisting of therapeutically effective amounts of Devil's Claw, Aronia, A. gigas, ginger, turmeric, and green tea extracts and containing an iridoid, a ginger component, an anthocyanin, a coumarin, a curcuminoid, and a green tea extract, as follows (e.g. see specification at pages 3-4).:
“(a) about 150 to about 250 mg/serving of a Devil's Claw extract;
(b) about 135 to about 225 mg/serving of a ginger component; 
(c) about 65 to about 115 mg/serving of an Aronia extract; 
(d) about 35 to about 65 mg/serving of an Angelica gigas extract; 
(e) about 15 to about 35 mg/serving of a turmeric extract; and 
(f) about 45 to about 75 mg/serving of a green tea extract.

(a) about 200 mg/serving of a Devil's Claw extract; 
(b) about 180 mg/serving of a ginger component; 
(c) about 90 mg/serving of an Aronia extract; 
(d) about 50 mg/serving of an Angelica gigas extract; 
(e) about 25 mg/serving of a turmeric extract; and 
(f) about 60 mg/serving of a green tea extract.”

And the disclosure further provides an exemplified tablet and extract composition at table 1:

    PNG
    media_image1.png
    210
    501
    media_image1.png
    Greyscale

however, does not identify the extraction solvent or properties (materially and/or functionally) to so identify the contribution of each material, or the 3-part (Devil’s claw:Aronia:A. gigas) component materials upon the total composition, and therefore the claimed Devil’s claw:Aronia:A. gigas composition remains inclusive of a mere combination of natural product materials.
Therefore, the claimed composition is not deemed to be markedly different from what exists in nature in terms of structural and/or functional differences.  In other words, the claims do not set forth a marked difference in terms of structural and/or or functional differences (properties and/or characteristics) as compared to the naturally-occurring counterpart(s) (see, e.g., Diamond v. Chakrabarty, 447 U.S. 303(1980)).  Please note that combining natural extracts (such as from two or more plants) does not remove the claims from reading upon a judicial selection (Funk Brothers Seed Col. V. Kalo Inoclulant Col. – 333 U.S. 127 (1948)) because again there is no evidence of a marked difference brought about by combining the instantly claimed herbal extracts.  Please also note that modifying the concentration of the product/composition is not sufficient to remove the claimed composition from a judicial exception (see, e.g., Association for Molecular Pathology v. Myriad Genetics, Inc., 569 U.S. __, 133 S. Ct. 2107, 106 USPQ2d 1972 (2013)).  
Thus, when the relevant factors are analyzed, they weigh against a significant difference between the claimed invention and a judicial exception.   Therefore, the claimed invention is not considered to be patent eligible subject matter.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.


Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over U.S. Patent No. 9,352,008 (claims 1, 6, 8, 13, 16, and 18) and 10,653,734 (claims 1 and 5). 
Although the instant composition as claimed is not identical to the conflicting ‘008 and ‘734 patents’ compositions, they are not patentably distinguished because each is drawn to amounts of Devil’s claw, Aronia, and A. gigas and for the purpose of a dietary supplement (or tablet form thereof). Additionally, the instant and conflicting claims “comprise” the recited components and the disclosures teach that the genus includes materials (e.g. ginger, turmeric, green tea extract) and the amounts (the ranges and proportions) expressly recited in the conflicting ‘008 and ‘734 patents, such that one practicing at least one claim of the instant (or conflicting) patents would likely at least render obvious the other conflicting (or instant) invention as claimed.

Conclusion
No claims are instantly allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AARON J KOSAR whose telephone number is (571)270-3054. The examiner can normally be reached Mon.-Fri. 9-6 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Terry McKelvey can be reached on (571)272-0775. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AARON J KOSAR/Primary Examiner, Art Unit 1655